       Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 1 of 15


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN JOSE DIVISION
11

12
     EARNEST PARTNERS, LLC, a Delaware           Case No. 5:19-cv-05489-LHK
13   limited liability company,

14                Plaintiff,                     AGREEMENT REGARDING
                                                 DISCOVERY OF ELECTRONICALLY
15         v.                                    STORED INFORMATION AND
                                                 [PROPOSED] ORDER
16   EARNEST LLC, a Delaware limited liability
     company, EARNEST OPERATIONS LLC, a          Complaint Filed:   August 30, 2019
17   Delaware limited liability company, and
     NAVIENT CORPORATION, a Delaware
18   corporation

19                Defendants.

20

21

22

23

24

25

26

27

28
     STIPULATED ESI ORDER                                                         -1-
     CASE NO. 5:19-CV-05489-LHK
          Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 2 of 15


 1            The parties hereby stipulate to the following provisions regarding the discovery of

 2   electronically stored information (“ESI”) in this matter:

 3   A.       GENERAL PRINCIPLES
 4            1.     An attorney’s zealous representation of a client is not compromised by conducting

 5   discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate in

 6   facilitating and reasonably limiting discovery requests and responses raises litigation costs and

 7   contributes to the risk of sanctions.

 8            2.     The proportionality standard set forth in Fed. R. Civ. P. 26(b)(1) must be applied in

 9   each case when formulating a discovery plan. To further the application of the proportionality

10   standard in discovery, requests for production of ESI and related responses should be reasonably

11   targeted, clear, and as specific as possible.

12   B.       PRESERVATION OF ESI
13            The parties acknowledge that they have a common law obligation to take reasonable and

14   proportional steps to preserve discoverable information in the party’s possession, custody, or

15   control. With respect to preservation of ESI, the parties agree as follows:

16            1.     Absent a showing of good cause by the requesting party, the parties shall not be

17   required to modify the procedures used by them in the ordinary course of business to backup and

18   archive data; provided, however, that the parties shall preserve discoverable ESI in their possession,

19   custody, or control that is reasonably identifiable, based on facts known at the time, as discoverable

20   ESI.

21            2.     Absent a showing of good cause by the requesting party, the following categories of

22   ESI need not be preserved:

23                   a.      Deleted, slack, fragmented, or other data only accessible by forensics.
24                   b.      Random access memory (RAM), temporary files, or other ephemeral data
                             that are difficult to preserve without disabling the operating system.
25
                     c.      On-line access data such as temporary internet files, history, cache, cookies,
26                           and the like.
27                   d.      Data in metadata fields that are frequently updated automatically, such as
                             last-opened dates.
28
     STIPULATED ESI ORDER                                                                        -2-
     CASE NO. 5:19-CV-05489-LHK
       Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 3 of 15


 1                  e.      Back-up data that are substantially duplicative of data that are more
                            accessible elsewhere.
 2
                    f.      Server, system or network logs.
 3
                    g.      Data remaining from systems no longer in use that is unintelligible on the
 4                          systems in use.

 5                  h.      Electronic data (e.g., email, calendars, contact data, and notes) sent to or
                            from mobile devices (e.g., iPhone, iPad, Android, and Blackberry devices),
 6                          provided that a copy of all such electronic data is routinely saved elsewhere
                            (such as on a server, laptop, desktop computer, or “cloud” storage).
 7
                    i.      Text messages or other messages sent only between mobile devices and not
 8                          separately accessible on a centralized server.

 9   C.     INFORMATION PROTECTED FROM DISCOVERY

10          1.      Each party will review documents for privileged information (or other information

11   subject to a recognized immunity from discovery) prior to production. Documents that contain both

12   privileged and non-privileged information will be produced with the privileged information

13   redacted in such a way as to show the location of the redaction within the document.

14          2.      Pursuant to Fed. R. Evid. 502(d), the production or disclosure of any material subject

15   to work-product protection, the attorney-client privilege, or other legal privilege protecting

16   information from discovery, whether inadvertent or otherwise, is not a waiver of privilege or

17   protection from discovery in this case or in any other federal or state proceeding, so long as the

18   producing party satisfies Fed. R. Evid. 502(b). The proper procedure for the notification and return

19   of privileged or protected information produced in this matter is governed by Fed. R. Civ. P.

20   26(b)(5)(B). This Order shall be interpreted to provide the maximum protection allowed by Federal

21   Rule of Evidence 502(d), subject to the requirements of 502(b).

22          3.      In the interests of efficiency and to reduce the burdens associated with discovery, the

23   parties have reached an agreement on the method and format for asserting claims of attorney-client

24   privilege and work-product protection (collectively, “privilege”) over otherwise discoverable

25   materials withheld or redacted for privilege. Nothing in this agreement or order is intended to alter

26   or limit the producing party’s existing obligations to evaluate the privilege, on an individualized

27   basis, for each document withheld or redacted on the basis of a claim of privilege. Privilege logs

28   should include an identification of the privilege asserted, a brief description of the basis for the
     STIPULATED ESI ORDER                                                                          -3-
     CASE NO. 5:19-CV-05489-LHK
          Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 4 of 15


 1   privilege, and the following metadata: author, email from, email to, email cc, email bcc, and date

 2   family (date of the parent email).

 3            4.    The parties are not required to log privileged communications or attorney work

 4   product dated after the filing of the complaint in this matter, or privileged communications

 5   occurring solely between the parties’ respective employees and outside counsel or solely between

 6   counsel.

 7   D.       ESI DISCOVERY PROCEDURES
 8            1.    On-site inspection of electronic media. Such an inspection shall not be permitted

 9   absent a demonstration by the requesting party of specific need and good cause or by agreement of

10   the parties.

11            2.    Format. The parties agree that ESI will be produced to the requesting party with

12   searchable text, in the format described in Exhibit 1.

13   E.       EMAIL SEARCH AND PROCEDURE
14            1.    In responding to production requests under Federal Rules of Civil Procedure 34 and

15   45, the parties agree to limit the searching of email or other forms of electronic correspondence

16   (collectively “email”) as follows, provided that nothing herein shall be construed to limit a party’s

17   obligations under the Federal Rules of Civil Procedure.

18            2.    Each party will make a concerted effort to research and identify the most relevant

19   custodians of documents responsive to document requests and will produce responsive documents

20   from them. The producing party will notify the requesting party of the identity of each custodian

21   whose ESI is being searched and from whom documents are being produced, along with a

22   description of their role and the subject matter(s) on which they are knowledgeable. The parties

23   may then meet and confer to modify the list of custodians or identify more or different custodians if

24   necessary. The parties may jointly agree to limit the number of custodians without the Court’s

25   leave. The Court shall consider contested requests for additional custodians, upon showing a

26   distinct need based on the size, complexity, and issues of this specific case. Cost-shifting may be

27   considered as part of any such request.

28            3.    If the producing party elects to use search terms to locate potentially responsive ESI,
     STIPULATED ESI ORDER                                                                        -4-
     CASE NO. 5:19-CV-05489-LHK
       Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 5 of 15


 1   it shall disclose the search terms and the resulting number of search hits to the requesting party. If

 2   necessary, the parties will meet and confer regarding whether (a) the hit-counts are reasonable for

 3   each search, such that the producing party should produce the responsive searches, subject to the

 4   foregoing requirements, or (b) the hit-counts are unreasonably high, such that the requesting party

 5   should revise the search terms and/or time frame to reduce the number of search hits. The Court

 6   shall consider contested requests for additional search terms, upon showing a distinct need based on

 7   the size, complexity, and issues of this specific case. Cost-shifting may be considered as part of any

 8   such request.

 9          4.       Ultimately, the producing party shall determine what keyword search terms it will

10   use and is not obligated to adopt the edits or additions to its keyword search terms provided by the

11   requesting party. In the event that the requesting party believes that the producing party’s keyword

12   search terms remain insufficient, the requesting party may file a motion to compel pursuant to the

13   applicable Federal Rules of Civil Procedure and Local Rules.

14          5.       A “search term” may be defined to include a reasonable number of permutations and

15   abbreviations that mean the same thing and shall count as a single term. The search terms shall be

16   narrowly tailored to particular issues. Indiscriminate terms, such as the producing company’s name

17   or its product name, are inappropriate unless combined with narrowing search criteria that

18   sufficiently reduce the risk of overproduction.

19          6.       Nothing in this Order prevents the parties from using technology assisted review and

20   other techniques insofar as their use improves the efficacy of discovery.

21

22

23

24

25

26

27

28
     STIPULATED ESI ORDER                                                                        -5-
     CASE NO. 5:19-CV-05489-LHK
       Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 6 of 15


 1   DATED: July 13, 2020         Respectfully submitted,

 2                                KILPATRICK TOWNSEND & STOCKTON LLP

 3

 4                                By: /s/ Nichole Davis Chollet
                                      Judith A. Powell (appearing pro hac vice)
 5                                    jpowell@kilpatricktownsend.com
                                      Nichole Davis Chollet (appearing pro hac vice)
 6                                    nchollet@kilpatricktownsend.com
                                      Sarah E. Holland (appearing pro hac vice)
 7                                    seholland@kilpatricktownsend.com
                                      1100 Peachtree Street, Suite 2800
 8                                    Atlanta, GA 30309-4528
                                      Tel.: (404) 815-6500
 9                                    Fax: (404) 815-6555
10                                    Gregory S. Gilchrist (State Bar No. 111536)
                                      ggilchrist@kilpatricktownsend.com
11                                    Two Embarcadero Center, Suite 1900
                                      San Francisco, CA 94111
12                                    Telephone: 415 576 0200
                                      Facsimile:    415 576 0300
13
                                     Attorneys for Plaintiff Earnest Partners, LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED ESI ORDER                                                              -6-
     CASE NO. 5:19-CV-05489-LHK
       Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 7 of 15


 1   DATED: July 13, 2020         WILMER CUTLER PICKERING HALE
                                   AND DORR LLP
 2

 3                                By: /s/ Anh-Khoa T. Tran
                                      Kathryn Zalewski (SBN 263119)
 4                                    kathryn.zalewski@wilmerhale.com
                                      Anh-Khoa Tran (SBN 295393)
 5                                    khoa.tran@wilmerhale.com
                                      950 Page Mill Road
 6                                    Palo Alto, CA 94304
                                      Telephone: (650) 858-6000
 7                                    Facsimile: (650) 858-6100
 8                                   MARK G. MATUSCHAK (pro hac vice)
                                     mark.matuschak@wilmerhale.com
 9                                   VINITA FERRERA (pro hac vice)
                                     vinita.ferrera@wilmerhale.com
10                                   60 State Street
                                     Boston, MA 02109
11                                   Telephone: (617) 526-6000
                                     Facsimile: (617) 526-5000
12
                                     SAMANTHA PICANS (pro hac vice)
13                                   sam.picans@wilmerhale.com
                                     1225 Seventeenth Street
14                                   Suite 2600
                                     Denver, CO 80202
15                                   Telephone: (720) 598-3477
                                     Facsimile: (720) 274-3133
16
                                     Attorneys for Defendants
17                                   Earnest LLC,
                                     Earnest Operations LLC,
18                                   Navient Corporation
19

20

21

22

23

24

25

26

27

28
     STIPULATED ESI ORDER                                               -7-
     CASE NO. 5:19-CV-05489-LHK
       Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 8 of 15


 1                                          ORDER

 2         Based on the foregoing, IT IS SO ORDERED.

 3           July 14, 2020
     DATED: _____________________

 4
                                            The Honorable Susan van Keulen
 5                                          UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED ESI ORDER                                                    -8-
     CASE NO. 5:19-CV-05489-LHK
          Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 9 of 15


 1                    EXHIBIT 1 - PARTIES’ AGREED PRODUCTION FORMAT

 2   1.       Definitions

 3            The following definitions apply:

 4            A.     “Bates Number” means a unique number assigned to a document produced in

 5   litigation.

 6            B.     “Custodian” means a person or resource (e.g., a shared file server) who had custody

 7   of information or a document prior to collection for production.

 8            C.     “Database” means an electronic collection of structured data (often maintained in a

 9   non-custodial manner), such as data created and maintained in Oracle, SAP, SQL, or Microsoft

10   Access.

11            D.     “ESI” or “Electronic Document” refers to information stored in electronic form

12   including word processing files (e.g., Microsoft Word), computer presentations (e.g., Microsoft

13   PowerPoint), databases, spreadsheets (e.g., Microsoft Excel) and email, together with the metadata

14   associated with each such document.

15            E.     “Extracted Text” shall refer to the result of the process by which textual content of

16   an Electronic Document is gleaned and extracted from an original Electronic Document for the

17   purpose of creating a plain-text Electronic Document containing the textual content from that

18   Electronic Document.

19            F.     “Load File” refers to a file or files issued with each production providing a map to

20   the images and metadata or coding associated with the documents in the production.

21            G.     “Native Format” as used herein, means the default format of a data file created by

22   its associated software program. For example, Microsoft Excel produces its output as “.xls” files

23   by default, which is the Native Format of Excel. Microsoft Word produces native files with a

24   “.doc” extension, which is the Native Format of Word.

25            H.     “Optical Character Recognition” or “OCR” refers to the result of the process by

26   which a hard copy or non-searchable Electronic Document is analyzed by a computer for the

27   purposes of creating a plain-text Electronic Document that contains the textual content gleaned

28   from the document.
     STIPULATED ESI ORDER                                                                        -9-
     CASE NO. 5:19-CV-05489-LHK
      Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 10 of 15


 1          I.      “Producing Party” means any Party to this Multidistrict Litigation Proceeding who

 2   produces documents or information under this Order.

 3          J.      “Receiving Party” means any Party to this Multidistrict Litigation Proceeding who

 4   receives documents or information under this Order.

 5   2.     Production Format
 6          In general, documents shall be produced as Bates-stamped tagged image file format

 7   (“TIFF”) images accompanied by an image load file, a data load file with fielded metadata,

 8   document-level extracted text for ESI, and optical character recognition (“OCR”) text for scanned

 9   hard copy documents and ESI that does not contain extractable text. Documents shall be produced

10   as single-page, black and white TIFF or JPEG image files with the associated text and metadata;

11   however, the Parties shall endeavor to produce appropriate documents in color. To the extent that

12   color documents are produced, they should be produced in a single-page JPEG format. Detailed

13   requirements, including files to be delivered in native format, are below.

14          A.      De-duplication and Threading. To avoid the production of more than one copy of

15   a unique item, the parties will use industry standard MD5 or SHA-1 hash values to globally de-

16   duplicate all files identified for production. Loose e-files will not be compared to email

17   attachments for de-duplication purposes. Hard copy documents containing handwritten notes will

18   not be considered as duplicative of any other document. To reduce the volume of entirely

19   duplicative content within email threads, the parties may, but are not required to, use email thread

20   suppression. A party that uses email thread suppression must disclose such use to the other parties.

21          B.      Document Unitization. Where documents with attachments are produced, they

22   will be attached in the same manner as included in the original file. Where documents are

23   produced and all attachments thereto are not included, the parties will identify the missing

24   attachments by means of a “place holder” file and explain the reason for their non-production.

25   Documents that are segregated or separated from other documents, whether by inclusion of

26   binders, files, dividers, tabs, clips, or any other method, will be produced in a manner that reflects

27   these divisions. If a party converts paper documents into electronic format, distinct documents

28   should not be merged into a single record, and single documents should not be split into multiple
     STIPULATED ESI ORDER                                                                         - 10 -
     CASE NO. 5:19-CV-05489-LHK
      Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 11 of 15


 1   records (i.e., paper documents should be logically unitized). In the case of an organized

 2   compilation of separate documents – for example, a binder containing several separate documents

 3   behind numbered tabs – the document behind each tab should be scanned separately, but the

 4   relationship among the documents in the compilation should be reflected in the proper coding of

 5   the beginning and ending document and attachment fields. The Parties will make their best efforts

 6   to unitize the documents correctly

 7          C.      Production Delivery. Productions should be delivered on an external hard drive,

 8   via FTP, or via secure data transfer site.

 9          D.      Encryption. To maximize the security of information in transit, the Parties should

10   encrypt any media on which documents are produced.

11          E.      TIFF Image Requirements

12                  i.       TIFF images will be produced in black and white, 300x300 dpi Group IV

13          single-page format and should be consecutively Bates-stamped.

14                  ii.      Images will include the following content where present:

15
                             a.     For word processing files (e.g., Microsoft Word): Comments,
16
                    “tracked changes,” similar in-line editing, and all hidden content.
17

18                           b.     For presentation files (e.g., Microsoft PowerPoint): Speaker notes,

19                  comments, and all other hidden content.

20
                             c.     For spreadsheet files (e.g., Microsoft Excel – if applicable): Hidden
21                  columns, rows, and sheets; comments, and “tracked changes,” and any similar in-line
22                  editing or hidden content.
23          F.      Native Production Requirements
24                  i.       Spreadsheet files (e.g., Microsoft Excel and .csv files) should be provided in
25          native format.
26

27

28
     STIPULATED ESI ORDER                                                                        - 11 -
     CASE NO. 5:19-CV-05489-LHK
      Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 12 of 15


 1                          a.     In lieu of a full TIFF image version of each spreadsheet file, a single

 2                placeholder image bearing the relevant Bates number and confidentiality designation

 3                should be produced.

 4
                            b.     When redaction of a spreadsheet is necessary, a redacted full TIFF
 5
                  version may be produced provided that the spreadsheet is manually formatted for
 6
                  optimal printing. If the spreadsheet requiring redaction is not reasonably useable in
 7                TIFF format, the parties will meet-and-confer to determine a suitable production
 8                format.
 9
                            c.     If redactions within a native spreadsheet are necessary, the parties will
10
                  meet-and-confer to discuss the process and provide a means to identify such
11
                  documents in the production.
12
                  ii.       Media files (e.g., .mp3, .wmv, etc.) will be produced in native format.
13
                  iii.      The parties will meet-and-confer to discuss a suitable production format for
14
           any proprietary or non-standard file types that require special software or technical
15
           knowledge for review.
16
                  iv.       The parties will meet-and-confer to discuss a suitable production format for
17
           any databases or database reports.
18
                  v.        Any files that cannot be accurately rendered in a reviewable TIFF format
19
           should be produced in native format.
20
                  vi.       The parties may request native or color copies of any documents that cannot
21
           be accurately reviewed in black and white TIFF format. Reasonable requests for native or
22
           color documents should not be refused.
23
           G.     Load File Requirements
24
                  i.        A Relativity- and Concordance-compatible data load file should be
25
           provided with each production volume and contain a header row listing all of the metadata
26
           fields included in the production volume.
27
                  ii.       Image load files should be produced in Concordance/Opticon compatible
28
     STIPULATED ESI ORDER                                                                       - 12 -
     CASE NO. 5:19-CV-05489-LHK
      Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 13 of 15


 1          format.

 2          H.        Extracted Text/OCR Requirements

 3                    i.     Electronically extracted text should be provided for documents collected

 4          from electronic sources. Text generated via OCR should be provided for all documents that

 5          do not contain electronically extractable text (e.g., non-searchable PDF files or JPG

 6          images) and for redacted and hard copy documents. The parties agree not to degrade the

 7          searchability of documents as part of the document production process.

 8                    ii.    Document text should be provided as separate, document-level text files and

 9          not be embedded in the metadata load file.

10                    iii.   Text files should be named according to the beginning Bates number of the

11          document to which they correspond.

12                    iv.    If a document is provided in native format, the text file should contain the

13          extracted text of the native file.

14                    v.     A path to each extracted text file on the delivery media should be included

15          in a load file field or in a separate cross-reference file.

16                    vi.    A text file should be produced for all records even if the underlying records

17          do not contain text.

18          I.        Metadata. The parties agree to produce the following metadata fields where

19   applicable. A Party is not obligated to produce metadata from a document if metadata does not

20   exist in the document, or if the metadata is not machine-extractable (except for Custodian and

21   MD5 or SHA-1 hash, which should be provided for all ESI). For redacted Electronic Documents,

22   OCR of the viewable text will be produced.

23
                                             METADATA FIELDS
24

25               Field                                         Comments

26       BegBates                  Beginning Bates number

27       EndBates                  Ending Bates number

28
     STIPULATED ESI ORDER                                                                        - 13 -
     CASE NO. 5:19-CV-05489-LHK
      Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 14 of 15


 1       BegAttach            Bates number of the first page of a family range

 2       EndAttach            Bates number of the last page of a family range
 3       AttachRange          Bates number of the first page of the parent document to the
                              Bates number of the last page of the last attachment “child”
 4                            document.
 5       PageCount            Number of pages in a document.
 6       FileExtension        Original file extension as the document was maintained in
                              the ordinary course
 7
         DocTitle             Document title as stored in file metadata
 8
                              Any value populated in the Subject field of the document
 9       Document Subject     properties
10       Custodian            Custodian full name
11       Duplicate            Custodian(s) containing duplicate versions of original record;
         Custodian            Last, First
12
         Confidentiality      Confidentiality designation of a document
13
         Author               Document author information for non-email
14
         Last Modified By     The last person to modify the document as indicated in metadata
15
         From                 Email From
16

17       To                   Email TO

18       Cc                   Email CC

19       BCC                  Email BCC

20       Subject              Email Subject

21       AttachmentCount      Number of attachments an email has

22       DateCreated          File date and time created MM/DD/YYYY HH:MM AM/PM

23       DateModified         File date and time modified MM/DD/YYYY HH:MM AM/PM

24       DateSent             Email date and time sent MM/DD/YYYY HH:MM AM/PM

25       DateReceived         Email date received. MM/DD/YYYY HH:MM AM/PM

26       DateFamily           DateSent (for emails), DateReceived (for emails), DateCreated
                              (for non-emails), or DateLastModified (for non-emails) of
27                            parent document. MM/DD/YYYY HH:MM AM/PM

28
     STIPULATED ESI ORDER                                                                      - 14 -
     CASE NO. 5:19-CV-05489-LHK
      Case 5:19-cv-05489-LHK Document 54 Filed 07/14/20 Page 15 of 15


 1       FileName             Name of the file as maintained in the ordinary course of
                              business with extension.
 2
         MD5Hash              The computer-generated MD5 Hash value for each document.
 3
         ParentID             Document ID of the parent document; this field will only be
 4                            available on child items
 5

 6       ChildID              Attachment document IDs of all child items in family group
                              delimited by semicolon; this field will only be present on parent
 7                            items; aka AttachmentDocID
 8       TextPath             The path to the corresponding text file for each record on the
                              delivery media, including filename.
 9
         NativePath           The path to the native-format file corresponding to each record
10                            on the delivery media, including the file name (if a native-format
                              file is provided).
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED ESI ORDER                                                                      - 15 -
     CASE NO. 5:19-CV-05489-LHK
